R-519



                             EATTORNEY      GENERAL
                                  a3,FTEXAS
                                     AU~TXN    ~I.-s
PRICE  DANIEL
ATTORNEYGENERAL
                                              July 16,   1947



          Eon.      Ford, Administrator
                      Bert                                 Opinion No, V-305
          Taxaa Liquor Control Board
          P.     0,    bx    56                            Re:   Signa nnd slo-
          Austin         1, Texae                                gane appearing
                                                                 on trucks an-
                                                                   aged in the da-
                                                                 f ivory or alco-
                                                                 holic bavermgae.
          Dear Mr. Ford :
                      roll haor Mquaated an 0 anion er to nhethrr or
          not mrtain printad matter appear Pn& on trucka angagrd
          In tha dalivary Or bser and liquor era violative     oi Artl-
          016 667-24a   ) ot Varnoqbs Panal Oodm.9 Iour lrttrr  18 a8
          rollon   :
                           ‘*Next to tha last aenta,nca. in Beetion
                      3, 4 (h) , Article II, pega 51 of the prlntrd
                      dot reads aa followa:

                                   ‘The sale end delivery  Of beer
                             from e truck of a llcrnsad Manufect-
                             urer or Distributor  to e licanaed ra-
                             tail dealer et the letter’s   placa of
                             bueinesr shall not esnstituto   suoh
                             truck to be a rsparate place of buai-
                             10188.’
                             *The rirst sentence or Sootion 24-A. 1,
                      Artiola   II, page 67 or the printed Aot reada
                      a8 r0ii0w8:
                                     ~Darlnltlons.   Outdoor Advertis-
                             ing.? Tha trrm “outdoor advertising”
                             a8 used herein shall maen any sign
                             bearing an[ words, marks, desorip-
                             tion or et or dsvioe end naad to ad-
                             vcrtise   the alcoholic   bevsregr busi-
                             ness of sny person engaged In the
                             manufacture, sale or distribution         of
                             eleoholic    beverages,  or in the adver-
                             tisement or any beverage aontaining
     Ben, Bert Ford, Pae,r 2,    V-305.


.' ,:           hlobhol in exoam 0r one-halr or
   .' ~.        one (1 Or 1%) per ornt by vomm,
                whra suoh sign ir displayed any-
                whers outside th8 wall or rku1or-
                ure or 8ny build@     or struotara
                whrra tharr exists a 1iCah80 OF
                parrnit to sol1 lloeho1lc~bov8r-
                a(88a'
                 *Wumarous Who18salera, ala88 B 'Whola-
           8a1ars, Kanufaoturars,  Barr Distributors
           and othar8, who mike deliaarias   by truck8
           hava vmrioue end In 8oma instances numar-
           ou8 words printsd armthr bodl.8 of ~aald
           troakr p
                 ,a1 quote balow srvrral Illustrations
           a8 to whet ia printad on thr bodirs Or tha
           nrioua    truokLl*
                      1,  *Orand Prlzr Distrlbut-
                ln$ Colupeny,~ which ,iS lvldantly
                e trade nam8, In addition to #a
                above word6 is th-8 vrrbiagcl Vbapd
                Prize k8ra 8

                    29    *Capitol Bern Bmprny,~
               whioh is evldsntly a trade name
               fr other pl~o~s on the truok is
               thr varbia a 'Th8 Beer That Mede
               Milwaukaa 8UILOU~.~ Thor. is also
               thr Schlitz   trade-mark, which is
               a ~&J.obrp

                      3* @C!apitol Baar &apany,p
               which ie rvldaatly   e trade mar,
               In.othar plecrs on thr truck the
               following   verbiage is to br found,
               sLono Btar &ar, s "Double Agrd,
               Double Mellowp with P largr '88~
               oal, @ labal OR tha hick or tha
               truck silailar to thr lab.1 usad
               on the bottled beer, with a bet-
               tJ.a pictured on eithar aid80

                       40 ~Qeorga mzzstti    Dis-
               tributiog     Com&any,s whioh is l vi:
               rantly 6 trada aam        In othar
               plaor8 on the truok is the vsrb-
               ia l VSouthrrn Salact Barr,O
                IF'I rst Trial, Muahlsbaoh PllsuIr
               Bear,'
 Hon. Bert Ford,      Page 3;   V-305.


                    59 ‘Browning Distributing
              Company,’ which is evidently    a
              trade name, followed by ‘Austin,
              Texas, Phone No. 8- 264 1
              other verbiag,e is f&dw~ise?aand
              the Eagle trade,dplark with a big
              ‘Al on it,
                    6,  ‘0. Ranseler Distribut-
              ing Cqnpimy, ’ @ioh. is evidently
              a trade name, On other parts of
              the t.ruok is the verbiage *Rot-
              tie of Pearl : Please ’ tPure Bun-
              light, 1 fAnoihe* ,Loai of Pearl, t
                    7. ,. ‘George Yezzetti D$atrl-
              buting Company, ’ which is evidsnt-
              lg~ a trade name, On other parts
              of the truck is the verbiage ‘Red
              Top Ale. 1
                    8   'John ?ones company i f
              which lie a trade name. On othe,r
              parts of the truok is the verb-
              iage ‘Three Feathers Whiskey,, 1

                    9. fRoma wine Company, *
              which ie a trade, name. On othrr
              parts or the truok is the verb-
              iage ‘Rome Wines, t
            Vl&se   giie mq “your valued opinion aa
      to whether or not the verbiage quoted above
      in each instances   or any part or the samh vio-
      lates the provisions   or said Section 24-A 1
      above mantioned,~
              By Section 5 oi Artlols    667-21,a~ 0, P, C,, the
Legislature     has stated:        ‘,
              “Deolaration   of Wlicg,    It is hereby




      emallrr surraor than therein authorized        on-
      couragar $h4 exorsaive and lndisorlrinate
                                                                        .   ..




        Hon. B8rt Ford,     Page bp   V-305.


             nsr or outdoor advertising,    and should br
             prohibitrd  by la%*    (lkpha~i8 supplird),
                   The fourth    paragraph Of SaotiOn Ic Of the Arti-
        ale provides z
                      *It &ml1 bs unlawiul ror aay mzwog
             to    r?aot, maintain or display any outdoor
                                         rd or slectrio   sign
                                  in ::l   kx3Ft6,    tQ the wro-
             r4ions      or thir Act ; and any billboard        or
    :        rleotrio      sikd diswiared oontrarr thereto
             la hrrrby dklarrd         IiJrgal equipment and
             snbjsot     to sr,izure and, rorrelture     aa pro-
             ridrd ror suoh action in respect to il-
             lloit     beverages and other illrgal       aquip-
             wnti und8r ths provisions         or this Aot,s
              (Wphasis supplird).
            _.     Bmotion 2 of thr same Artlolr         provldcm:
                  mAl1 outdoor adrortialng  as heroin
            drilnrd is heroby prohibit8d   within the
            Statr or Texas exorpt as hrrein 8rpr8srl~
            ~ev1d.d~
                                .*
                  " 0 '. 0"'
                   bation    1 or the sane Artiolr       providrr:
                  nD8rinition3.   Outdoor Advertisina.
             !&a t8rm ~outdoor~advertislng~  a3 ~3rd~-




            of aikohoiio   beverages, or in ths adtrr-
            tisrunt   or,ang brv8ragr contain1    alco-
,           hol‘ln  excwm or one-halr or one      of l$)




            advertising  appraring in a nrWkapap8r,~maga-
            xinr, or sthrr litrrarg    publie@tion pub-
            liSh8d prriodioa11~.    A~J rudh sign 8r8Ot8d
 Hon. Bert Ford, Page 5,       V-305.


      inside a building and within rive (5)
      feet of any exterior     wall or suoh build-
      ing facing a street or highway and so
      plaoed that it may be observed by a prr-
      son of ordinary vision rrom outside the
      building,    shall be deemed outdoor adver-
      tising.    For the purposes of this Sec-
      tion the,word 'sign'     shall not inoluds
      any identji'ying   label afrixed   to any
      oontainer as authorized     by law,   (Em-
      phasis supplied)~,


            Article   667-24.a obviously      prohibit3    general-
ly the use of any sign advertising         alooholic      beveragsn
axoept a3 otherwise provided or allowed by that Artiol8.
W8 construe the words "outside       the walls or enclosure of
any building or structure"      to mean anywhere except in-
side 3uch building     or structure,     All.   of the illustra-
tions described     by you appaar to be within the tarma Qi
&&ion    1 of the Artiol.8 derining "outdoor advertising"
as meaning "any sign bearing any word3,market descrip-
tion or other davioe and ua8d to advertise             the alcohollo
beverage business or any parson engaged in the manufaat-
ure, sale, or distribution      of alcoholic       beveragss . . I
whrn suab sign i3 display8d.anywh8rQ outside the walls
or enclosure of any building or stru8turr where there
8XistS a license     or permit to 3811 slooholic         beverages",
The described use is therefore       prohibited      unless other-
wise provided or allowed by the Artiole.
          The only permissible    use of signs and adver-
tissments on d8livery   trucke would be under theprovis-
ions of Subseotlon   (e) of Seotion 2 of the Artiole whioh
provides:
            "The Board shall have th8 power and
     authority   and it is' hereby mad8 its duty
     to adopt rulrs and regulation3       authoriz-
     ing suoh use of business cards, menu cards,
     stationery,    and service equipment or de-
     livrry   equipment bearing advartisemenroi
     alaoholio   baverades   as the Board mav find
     not to be in conflict     with the purposes
     or this A&"         (Emphasis supplied),
          You are thereford advised thrat unless su6h ad-
vertising  on trucks is authorized by rules and regula-
tions adopted by the Board pursuant tQ Subseation @) of
Hon. Bert Ford, Ps&r 6,      V-305,


Saotlon 2 of thi Artlolr,   the display      a? sach mtrrial
on suoh trucks is prohibitad.


            The display or a 83&n ad+ritl8lla:
     the alooholic       barwag     buslnrss or a par-
     sga~mngagad ‘in the erauraca2ar0, sala, or
     ds8tribution      or el00holi0     hr0nl;rn  08
     d.Ilrrry     truokr ir prohibit4       by Artlelr
     667-w”       v. PP CO wlr88 luthorimd by
     l’tl188 aad ra@datiena       adopt& by the Liqb
     aer Contra1 Board an(LorBubmrtioa         Ja)
     or amfen   2 or that ikrtitm.




                         A??RO?.SD:




                                                     ‘,,.